Citation Nr: 1615501	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  13-21 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to service connection for a right ankle strain, status post fracture of right posterior malleolus and proximal fibula (claimed as arthritis/loss of feeling, right leg).

2.   Entitlement to service connection for instability, right knee, status post fracture of right posterior malleolus and proximal fibula (claimed as arthritis/loss of feeling, right leg).


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from June 1981 to May 1985 and from April 2003 to March 2004, with additional periods of active duty for training (ACDUTRA) in July 1989 and September 1989.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a videoconference Board hearing on his July 2013 VA Form 9.  In January 2016, the Veteran was notified of his videoconference hearing before the Board on March 10, 2016.  In February 2016, the Veteran requested that his March 10, 2016 videoconference Board hearing be rescheduled to sometime in April 2016 due to his lawyer being unavailable.  The Veteran was never rescheduled for an April 2016 hearing and he failed to appear at the March 10, 2016 hearing.  Given the foregoing, the Board finds that the Veteran submitted a timely request to reschedule and should be given a final opportunity to appear for a hearing before the Board. 38 C.F.R. § 20.704(c) (2015).

It is also noted that the Veteran does not have a representative of record.  The Veteran has requested that his hearing be rescheduled to permit his attorney to attend the hearing.  In order for his representative to be recognized by VA, the Veteran would need to submit a properly executed VA Form 21-22a, identifying an individual who had been accredited by VA, and not a law clinic.  38 C.F.R. § 14.629(c).  On remand, the Veteran should be provided the requisite forms to complete if he wishes to have representation at the hearing.  

Accordingly, the case is REMANDED for the following action:

Reschedule the appellant for a videoconference Board hearing.  A copy of the letter scheduling the appellant for that hearing should be included in the electronic claims file.  If the Veteran wishes to appoint a representative, he should be provided with the appropriate documentation, specifically a VA Form 21-22a, to complete and return prior to scheduled hearing date.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

